Exhibit 3.2 ARTICLES OF AMENDMENT TO ARTICLES OF INCORPORATION FOR PATIO BAHIA INC. I, the undersigned, JEANNOT MCCARTHY, President and Director, do hereby certify: That the Board of Directors of PATIO BAHIA, INC., Jeannot McCarthy, President and Director and Zlatuse Jerabkova, Secretary and Director at a duly convened meeting on December 23, 2004 adopted a resolution to amend the Articles of Incorporations. Article I in hereby amended as follows; The name of the corporation is: JEANNOT'S FURNISHINGOF FLORIDA, INC. The aggregate number of shares which the corporation shall have authority to issue, including the classes thereof and special provisions, are as follows: 110,000,000 shares: 100,000,000 share of voting, common stock, with a par value of $0.001, and 10,000,000 share of non-voting preferred stock, with a par value of $0.001. The shareholders shall not have the right to accumulate cotes in the election of directors with respect to shares of common stock in the corporation.
